119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alvaro Jorge CARDONA-ECHEVERRIA, Defendant-Appellant.
No. 96-56199.
United States Court of Appeals, Ninth Circuit.
Submitted July 14, 1997**Decided July 18, 1997.

Before HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Alvaro Jorge Cardona-Echeverria appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his conviction for using and carrying a firearm during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1).  He contends that his conviction should be vacated because he did not personally "use" a firearm as defined in Bailey v. United States, 116 S.Ct. 501 (1995), and he cannot be held responsible for the guns carried by his co-defendants Javier Ramirez and George Benitez.  We affirm for the reasons stated in the district court's order filed June 17, 1996.  See United States v. Lopez, 100 F.3d 98, 101 (9th Cir.1996).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because our review of the record indicates Cardona failed to allege specific facts which, if true, would entitle him to relief, we reject his assertion that he was entitled to an evidentiary hearing.  See United States v. McMullen, 98 F.3d 1155, 1158 (9th Cir.1996), cert. denied, 1997 WL 251244 (U.S.1997)